                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



MR. DEE’S INC., et al.                 )
                                       )
                      Plaintiffs,      )
                                       )
                v.                     )           1:19cv141
                                       )
INMAR, INC., et al.                    )
                                       )
                      Defendants.      )



                     MEMORANDUM OPINION AND ORDER

     This matter comes before the Court on Plaintiffs’ four motions

to seal (Docket Entry 171 (the “First Sealing Motion”); Docket

Entry 173 (the “Second Sealing Motion”); Docket Entry 176 (the

“Third Sealing Motion”); Docket Entry 181 (the “Fourth Sealing

Motion”)) (collectively, the “Sealing Motions”).         For the reasons

that follow, the Court will (1) deny without prejudice the First

Sealing Motion’s request to seal “Defendants’ Coupon Valuation

Chart” (Docket Entry 171-1), (2) deny the remainder of the First

Sealing Motion and the entirety of the Second and Third Sealing

Motions, and (3) grant in part the Fourth Sealing Motion.

                              INTRODUCTION

     Plaintiffs seek to redact or maintain under seal various

exhibits filed in connection with three motions: (1) Plaintiffs’

motion (i) to postpone certain deadlines, (ii) to compel Defendants

to produce particular data, and (iii) for a status conference

(Docket Entry 166) (the “Discovery Motion”); (2) Plaintiffs’ motion

for class certification (Docket Entry 150) (the “Certification




    Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 1 of 18
Motion”); and (3) Defendants’ motion to exclude one of Plaintiffs’

experts (Docket Entry 160) (the “Expert Motion”).

       The   First     and   Fourth    Sealing    Motions    reference     exhibits

attached      to    Plaintiffs’    memorandum      (Docket      Entry    167)   (the

“Discovery         Memorandum”)   and    reply     (Docket      Entry    179)   (the

“Discovery Reply”) in support of the Discovery Motion. (See Docket

Entry 171 at 1; Docket Entry 181 at 1.)                  More specifically, the

First Sealing Motion addresses the Discovery Memorandum’s Exhibit

10 (Docket Entry 167-10 (“Defendants’ Coupon Valuation Chart”)),

Exhibit 11 (Docket Entry 167-11 (“Coupon Strategy and Industry

Issues Report”)), and Exhibit 12 (Docket Entry 167-12 (“Coupon

Processing Market Pricing Report”)).              (See Docket Entry 171 at 1.)

The    Fourth      Sealing   Motion,     in    turn,   concerns    the    following

documents filed with the Discovery Reply: Exhibit 21 (Docket Entry

179-3 (“Carolina Services Report”)), Exhibit 23 (Docket Entry 179-5

(“Dr. Grace’s Expert Rebuttal Report”)), and Exhibit 24 (Docket

Entry      179-6    (“Excerpts    from    CCC,    CMS,    and    IOS’s    Financial

Statements”)).        (See Docket Entry 181 at 1–2.)

       The Second Sealing Motion targets three exhibits accompanying

Plaintiffs’ reply (Docket Entry 172) (the “Certification Reply”) in

support of the Certification Motion.              (See Docket Entry 173 at 1.)

In particular, the Second Sealing Motion seeks relief as to Dr.

Grace’s Rebuttal Expert Report (Docket Entry 172-1), Defendants’

Coupon Valuation Chart (Docket Entry 172-2),1 and the Carolina


       1
             Despite bearing the name “Workbook of Coupon Company
                                                    (continued...)

                                         -2-




      Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 2 of 18
Services Report (Docket Entry 172-3).            (See Docket Entry 173 at

2.)2

        The Third Sealing Motion pertains to numerous exhibits that

Plaintiffs filed alongside their response (Docket Entry 175) (the

“Expert Response”) opposing the Expert Motion.            (Docket Entry 176

at 1.)       Those exhibits consist of Dr. Grace’s Expert Rebuttal

Report (Docket Entry 175-1), the Carolina Services Report (Docket

Entry 175-7), and Defendants’ Coupon Valuation Chart (Docket Entry

175-12), as well as Exhibit 3 (Docket Entry 175-3 (“CMS Market

Share Report”)), Exhibit 6 (Docket Entry 175-6 (“Coupon Processing

Marketing     Report”)),    Exhibit   9     (Docket   Entry   175-9   (“Coupon

Strategy and Industry Issues Report”)), and Exhibit 11 (Docket

Entry 175-11 (“Coupon Strategy Discussion Document”)3).

        Finally, the Sealing Motions explain that Plaintiffs have

redacted portions of the Discovery Memorandum, Discovery Reply,

Certification Reply, and Expert Response that quote from or discuss

the at-issue exhibits.       (See Docket Entries 171 at 1, 173 at 1, 176

at 2, 181 at 1.)


        1
      (...continued)
Valuation Charts and Data” in the Second Sealing Motion, that
document appears identical to Defendants’ Coupon Valuation Chart in
the First Sealing Motion. (Compare Docket Entry 172-2, with Docket
Entry 167-10.)
        2
        Regardless of any differences in naming conventions among
the Sealing Motions, the relief sought in the Second Sealing Motion
fully overlaps with requests to seal in the First and Fourth
Sealing Motions.
        3
        Exhibit 11, as identified in the Third Sealing Motion,
differs from the exhibit so identified in the First Sealing Motion.
(Compare Docket Entry 175-11, with Docket Entry 167-11.)

                                      -3-




       Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 3 of 18
       Consistent with this Court’s Local Rules, Defendants filed

briefs in support of the Sealing Motions (Docket Entry 183 (the

“First Sealing Brief”), Docket Entry 184 (the “Second Sealing

Brief”),        Docket        Entry     185     (the      “Third     Sealing        Brief”))

(collectively, the “Sealing Briefs”).                        See M.D.N.C. LR 5.4(c)

(requiring       that    party       claiming       confidentiality        file    brief   in

support of motion to seal by another party).                         The First Sealing

Brief supports the First and Fourth Sealing Motions.                          (See Docket

Entry 183 (addressing Docket Entries 171, 181).)                           The Second and

Third Sealing Briefs correspond to the Second and Third Sealing

Motions, respectively.                (See Docket Entry 184 (addressing Docket

Entry 173); Docket Entry 185 (addressing Docket Entry 176).)

                                           DISCUSSION

       I. Relevant Standards

       Under        Federal    Rule     of     Civil     Procedure    26    (“Rule    26”),

“[u]nless otherwise limited by court order, the scope of discovery

is   as    follows:          Parties    may     obtain     discovery       regarding       any

nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case . . . .”                           Fed. R.

Civ.      P.     26(b)(1).              Rule        26   provides      for        “[l]iberal

discovery       .    .   .    for    the     sole    purpose   of    assisting       in    the

preparation and trial, or the settlement, of litigated disputes.”

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984).                                    The

liberal        scope     of        discovery     necessitates        that    “the      trial

court . . . have the authority to issue protective orders conferred

by Rule 26(c).”              Id.     Such an order may “limit[] the scope of

                                               -4-




     Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 4 of 18
disclosure    or   discovery”    or   require       the   sealing    of   certain

materials.    Fed. R. Civ. P. 26(c).

      “However, the authority granted to a court under Rule 26(c) to

require special handling of information gathered during discovery

is   constrained   by   the   public’s      right    of   access     to   judicial

records.”       Kinetic   Concepts,      Inc.       v.    Convatec    Inc.,    No.

1:08CV00918, 2010 WL 1418312, at *7 (M.D.N.C. Apr. 2, 2010).4

“[T]wo independent sources” provide the public with a right of

access to such records: “the common law and the First Amendment.”

Virginia Dep’t of State Police v. Washington Post, 386 F.3d 567,

575 (4th Cir. 2004).      “[Whereas] the common[-]law presumption in

favor of access attaches to all ‘judicial records and documents,’

the First Amendment guarantee of access has been extended only to

particular judicial records and documents.” Stone v. University of

Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988) (internal

citation omitted); see also United States v. Moussaoui, 65 F. App’x

881, 889 (4th Cir. 2003) (“Some . . . documents fall within the

common[-]law presumption of access, while others are subject to the

greater right of access provided by the First Amendment.”).

      One or both of those rights of access may apply to discovery

materials (even when subject to a Rule 26(c) protective order) if

such materials     “constitute    ‘judicial     documents      and    records.’”



      4
        “This constraint arises because ‘[t]he operations of the
courts and the judicial conduct of judges are matters of utmost
public concern.’” Kinetic Concepts, Inc., 2010 WL 1418312, at *7
(quoting Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839
(1978)).

                                      -5-




     Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 5 of 18
Kinetic Concepts, Inc., 2010 WL 1418312, at *7 (quoting Stone, 855

F.2d at 180).       Importantly, that designation requires more than

“the mere filing of a document with a court.”                 Spear v. Ernst &

Young, (In re Policy Mgt. Sys. Corp.), Nos. 94-2254, 2341, 67 F.3d

296 (table), 1995 WL 541623, at *4 (4th Cir. Sept. 13, 1995)

(unpublished).       To qualify as judicial records, documents must

“play a role in the adjudicative process, or adjudicate substantive

rights.”       United States v. Appelbaum (In re United States), 707

F.3d 283, 290 (4th Cir. 2013); see also Level 3 Communications, LLC

v. Limelight Networks, Inc., 611 F. Supp. 2d 572, 576 (E.D. Va.

2009) (discussing public right of access to “materials that have

been submitted to courts in connection with civil pleadings or

motions (dispositive or otherwise) or entered by courts into

evidence   in     the    course    of    hearings    or   trial,    whatever   the

materials’      origins   or   pre-trial        confidentiality     status   might

previously have been”).           When no public right of access applies,

Rule 26(c)’s “good cause” standard governs the request to seal or

redact discovery material.              See Hatch v. Demayo, No. 1:16cv925,

2020 WL 6161533, at *6 (M.D.N.C. Oct. 21, 2020).                      Under that

standard, “[t]he court may, for good cause, issue an order to

protect    a     party    or   person      from     annoyance,     embarrassment,

oppression, or undue burden or expense.”               Fed. R. Civ. P. 26(c).

     When a party proposes to seal judicial records to which a

public right of access applies, the Court begins by “determin[ing]

the source of the right of access with respect to each document,”

as “only then can it accurately weigh the competing interests at

                                          -6-




    Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 6 of 18
stake.”    Virginia Dep’t of State Police, 386 F.3d at 576 (internal

quotation marks omitted).         “[The common-law] presumption of access

. . . can be rebutted if countervailing interests heavily outweigh

the public interests in access.”           Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988).                  The relevant factors

include “whether the records are sought for improper purposes, such

as    promoting   public    scandals      or   unfairly    gaining   a   business

advantage; whether release would enhance the public’s understanding

of an important historical event; and whether the public has

already had access to the information contained in the records.”

In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).                 Under

the more stringent First Amendment standard, the Court may seal

material “only on the basis of a compelling governmental interest,

and only if the denial [of access] is narrowly tailored to serve

that interest.”       Stone, 855 F.2d at 180.

       Under either standard, the Court evaluates the competing

interests according to the following procedure.                First, “it must

give the public notice of the request to seal and a reasonable

opportunity to challenge the request.”              Virginia Dep’t of State

Police, 386 F.3d at 576.           Next, “it must consider less drastic

alternatives to sealing.”         Id.     Finally, “if it decides to seal[,]

it must state the reasons (and specific supporting findings) for

its    decision     and   the   reasons    for   rejecting    alternatives    to

sealing.”     Id.     Those steps “ensure that the decision to seal

materials will not be made lightly and that it will be subject to

meaningful appellate review.”           Id.

                                        -7-




      Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 7 of 18
         The legal framework described above applies to requests by a

party to file a redacted document, i.e., a document sealed in part.

See Moussaoui, 65 F. App’x at 889 (“As to those documents subject

to   a    right    of   access,   we   must    then     conduct   the   appropriate

balancing to determine whether the remainder of the document should

remain sealed, in whole or in part.”); see also Wolfe v. Green,

Civ. Action No. 2:08–01023, 2010 WL 5175165, at *2–3 (S.D.W. Va.

Dec. 15, 2010) (granting parties’ joint motion to redact filings

and holding that parties made necessary showing to address both

common-law        and   first-amendment        rights     of   access);     Bethesda

Softworks, LLC v. Interplay Entm’t Corp., Civ. Action No. 09–2357,

2010 WL 3781660, at *9–10 (D. Md. Sept. 23, 2010) (treating motion

to redact transcript as motion to seal).                   “The interest of the

public in the flow of information is protected by [the Court’s]

exercis[e         of]   independent     judgment        concerning      redactions.”

Moussaoui, 65 F. App’x at 888 (citing United States v. Pelton, 696

F. Supp. 156, 159 n. 2 (D. Md. 1986) (noting that court would

“carefully compare the redacted version [of a transcript] to the

unredacted version for accuracy and to determine whether all the

proposed deletions are necessary”)).

         II. Analysis

         A. Preliminary Matters

         First, Defendants evidently seek to seal or redact fewer

documents     than      the   First,   Third,    and    Fourth    Sealing   Motions




                                         -8-




     Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 8 of 18
indicate.5   In particular, the First Sealing Brief purports to

justify sealing or redacting only three exhibits (Dr. Grace’s

Rebuttal Expert Report, Defendants’ Coupon Valuation Chart, and the

Carolina Services Report), but the First and Fourth Sealing Motions

(which the First Sealing Brief supports) together reference three

additional exhibits.    (Compare Docket Entry 183, with Docket Entry

171, and Docket Entry 181.)      Similarly, despite the Third Sealing

Motion’s reference to seven exhibits, the corresponding Third

Sealing Brief mentions only three: Dr. Grace’s Rebuttal Expert

Report,   Defendants’   Coupon   Valuation   Chart,   and   the   Carolina

Services Report.     (Compare Docket Entry 176, with Docket Entry

185.)6

     Under this Court’s Local Rules, briefs in support of motions

to seal must explain “why sealing is necessary . . . for each

document or group of documents.”         M.D.N.C. LR 5.4(b) (emphasis

added).   “[I]f the party claiming confidentiality fails to file a

Brief in accordance with [M.D.N.C. LR 5.4(b)] within [the allotted

time], the Motion to Seal will ordinarily be denied and the


     5
       Conversely, the Second Sealing Brief and the Second Sealing
Motion address identical documents. (See Docket Entries 173, 184.)
     6
        Furthermore, unlike the First and Second Sealing Motions,
neither the First nor the Second Sealing Brief discusses the
redaction of the Discovery Memorandum or the Certification Reply.
(See Docket Entry 183 at 5; Docket Entry 184 at 6.) Only the Third
Sealing Brief reasserts the Third Sealing Motion’s request to
redact material from Defendants’ Coupon Valuation Chart from the
Expert Response. (See Docket Entry 176 at 2; Docket Entry 185 at
6–7.) Notwithstanding the lack of such request in the First and
Second Sealing Briefs, the Court will consider each Sealing Brief’s
justifications as they relate to the redactions in any relevant
brief.

                                   -9-




    Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 9 of 18
materials will be unsealed.”                 M.D.N.C. LR 5.4(d).      Because the

First and Third Sealing Briefs do not support the full scope of the

First and Third Sealing Motions, Defendants have abandoned any

request    for   relief   as     to    any    exhibits   not    addressed.      More

specifically, by omitting discussion of the Coupon Strategy and

Industry    Issues     Report,    the    Coupon      Processing   Market     Pricing

Report, and      the   Excerpts       from    CCC,   CMS,   and   IOS’s    Financial

Statements, the First Sealing Brief fails to justify any sealing or

redaction of those documents.            (See Docket Entry 183 at 1–5.)          The

Third Sealing Brief’s similar treatment of the CMS Market Share

Report, the Coupon Processing Marketing Report, the Coupon Strategy

and Industry Issues Report, and the Coupon Strategy Discussion

Document warrants the same result as to those materials.                        (See

Docket Entry 185 at 1–7.)

       Second,    despite      the     sometimes      overlapping     (and     often

confusing) labels used to identify documents that appear multiple

times in the record, the Sealing Briefs collectively target the

same    three    exhibits:       Dr.    Grace’s      Rebuttal     Expert     Report,

Defendants’ Coupon Valuation Chart, and the Carolina Services

Report.    (See Docket Entries 183, 184, 185; see also, e.g., Docket

Entry 183-1 at 4 (clarifying that record contains several copies of

Carolina Services Report, under various names).                   In other words,

Dr. Grace’s Rebuttal Expert Report, Defendants’ Coupon Valuation

Chart, and the Carolina Services Report remain the only distinct

exhibits that (i) Plaintiffs moved to seal and (ii) Defendants

addressed in a supporting brief.

                                         -10-




   Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 10 of 18
     Third, Plaintiffs filed the First, Second, and Third Sealing

Motions under seal, in violation of this Court’s Local Rules.            In

particular,

     [i]f a party seeks to file documents or portions of
     documents under seal, that party should file a redacted,
     public version of the documents on the Court’s docket,
     and should separately file a Motion to Seal. Complete,
     unredacted versions of the document or documents shall be
     filed separately under seal. The Motion to Seal should
     include a non-confidential description of what is to be
     sealed, identifying the documents or portions thereof as
     to which sealing is requested.

M.D.N.C. LR 5.4(a) (emphasis added).      Adherence to that procedure

ensures that the public receives notice of a request to seal, a

necessary step when a right of access applies to the documents at

issue.   See Nuvasive, Inc. v. Kormanis, No. 1:18-CV-282, 2019 WL

9633643, at *1 (M.D.N.C. Apr. 12, 2019) (“As the motion to seal has

appeared on the public docket . . . , the public has had notice of

the motion to seal[.]”).    Despite Defendants’ contrary assertions

(see, e.g., Docket Entry 185 at 6 (“[T]he public notice requirement

is satisfied by the public filing of Plaintiffs’ [Third Sealing

Motion.]”)), the public did not receive proper notice of the

requests to seal in the First, Second, and Third Sealing Motions.

(See Docket Entries 171 (under seal), 173 (same), 176 (same)).

Moreover, also in violation of this Court’s Local Rule 5.4(a),

Plaintiffs failed to file a sealed, unredacted version of the

Discovery Memorandum (Docket Entry 167).7



     7
         Plaintiffs properly filed sealed, unredacted versions of
the Discovery Reply (Docket Entry 182), Certification Reply (Docket
Entry 173-1), and Expert Response (Docket Entry 176-1).

                                  -11-




   Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 11 of 18
     Accordingly,    in    light    of    the   foregoing    discussion,

consideration of only the Fourth Sealing Motion’s request to redact

Dr. Grace’s Rebuttal Expert Report and the Carolina Services Report

(on the merits) may proceed at this time.8            The Court cannot

evaluate the request as to Defendants’ Coupon Valuation Chart (or

any portion of a brief quoting or discussing the same) because of

the filing under seal of the only Sealing Motions to address those

materials.   As a result, the Court will deny the improperly sealed

First, Second, and Third Sealing Motions.         M.D.N.C. LR 83.4(a).

Notwithstanding that denial, however, the Court will (i) consider

the arguments in each of the Sealing Briefs, to the extent they

bear on the request to redact Dr. Grace’s Rebuttal Expert Report,

the Carolina Services Report, and any brief that references either

document and (ii) allow Defendants to move for relief regarding

Defendants’ Coupon Valuation Chart within seven days of this

Order.9


     8
       The Fourth Sealing Motion and the Fourth Sealing Brief call
for disparate relief as to the same document. More specifically,
the Fourth Sealing Motion asks to seal the Carolina Services
Report, whereas the First Sealing Brief seeks to preserve the
redactions of that document.     (Compare Docket Entry 181 at 2
(“Plaintiffs move . . . to seal [the Carolina Services Report] in
its entirety.”), with Docket Entry 183 at 2 (“Defendants seek only
to seal [sic] a redacted version of [the Carolina Services
Report].”).)    Because the Court must assess alternatives to
sealing, Virginia Dep’t of State Police, 386 F.3d at 576, and
because the First Sealing Brief appears to have modified the
request to seal, the Court will consider only whether Defendants
have justified the proposed redactions.
     9
        Any motion should clarify the request for relief as to
Defendants’ Coupon Valuation Chart, because the First Sealing
Motion and Brief diverge on that point. (Compare Docket Entry 171
                                                   (continued...)

                                   -12-




   Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 12 of 18
       B. The Fourth Sealing Motion

       According to the First Sealing Brief, no public access right

applies to Dr. Grace’s Rebuttal Expert Report and the Carolina

Services      Report   because   Plaintiffs      filed   those   documents    in

connection with the Discovery Motion, to which no public access

right attaches.        (Docket Entry 183 at 3–4.)        For that reason, the

First Sealing Brief claims to have satisfied the applicable Rule 26

“good cause” standard.       (See id. at 4–5.)        In contrast, the Second

and Third Sealing Briefs contend that (i) the common-law right of

access applies to documents (including Dr. Grace’s Rebuttal Expert

Report and the Carolina Services Report) filed in connection with

the        Certification    Motion     and      the   Expert     Motion,     and

(ii) countervailing interests favoring non-disclosure outweigh the

public’s interest in access to those documents.                   (See Docket

Entries 184 at 3–5, 185 at 3–6.)

       As Defendants correctly have noted, the applicable sealing

standard depends on the nature of the underlying motion.             “Because

discovery       motions”   often     “involve     procedural,    rather    than

‘substantive’ rights of the litigants,” Kinetic Concepts, Inc.,

2010 WL 1418312, at *9, “courts have found that no right of public

access attaches to materials filed with discovery motions,” Hatch,


       9
      (...continued)
at 1-2 (“Plaintiffs move to seal only the financial figures
contained in [Defendants’ Coupon Valuation Chart.]”), with Docket
Entry 183 at 5 (“Defendants respectfully request the Court
permanently seal [Defendants’ Coupon Valuation Chart.]”).)
Notably, a redacted (not entirely sealed) version of Defendants’
Coupon Valuation Chart has appeared on the public docket since
September 28, 2020. (See Docket Entry 167-10.)

                                      -13-




      Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 13 of 18
2020        WL    6161533,       at     *5     (citing       Chicago     Tribune    Co.     v.

Bridgestone/Firestone, Inc., 263 F.3d 1304, 1312 (11th Cir. 2001)).

In contrast, “as ‘documents filed with the court that play a role

in   the         adjudicative     process,’         briefs     and     exhibits    filed    in

connection with a motion for class certification are considered

‘judicial records’ to which the common-law presumption of access

attaches.”             Hatch v. Demayo, No. 1:16CV925, 2020 WL 1676953, at *2

(M.D.N.C. Apr. 6, 2020).                 The access right to documents filed in

connection with a motion in limine likewise “arises under the

common       law,”       Lord   Corp.     v.    S   &    B   Tech.     Prods.,    Inc.,    No.

5:09–CV–205, 2012 WL 895947, at *1 (E.D.N.C. Mar. 15, 2012).

Because          the    common-law      right    of     access   attaches    to    exhibits

associated with the Certification Reply and the Expert Response,

the Court evaluates the proposed redactions to Dr. Grace’s Rebuttal

Expert Report and the Carolina Services Report under the common-law

standard.10

       All parties and the public have possessed access to the Fourth

Motion to Seal since October 21, 2020.                         (See Docket Entry 181.)

Accordingly,             the    Court    finds        all    procedural     prerequisites

satisfied, as any interested persons have received “notice of the




       10
        Although the less stringent Rule 26 standard may apply to
Dr. Grace’s Rebuttal Expert Report and the Carolina Services Report
insofar as they relate to the Discovery Motion, any justification
falling short of the common-law standard would result in disclosure
elsewhere on the record (as publicly available attachments to the
Certification Reply and the Expert Response) and effectively moot
the sealing issue as concerns the Discovery Motion.

                                                -14-




     Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 14 of 18
request to seal and a reasonable opportunity to challenge the

request,” Virginia Dep’t of State Police, 386 F.3d at 576.

      Each Sealing Brief offers a similar justification for the

proposed    redactions.            According    to     the   First     Sealing   Brief,

disclosure of the redacted information in Dr. Grace’s Rebuttal

Expert Report and the Carolina Services Report “could expose

[Defendant Inmar, Inc.] to competitive harm.” (Docket Entry 183 at

1;   see   also   id.   at     5    (arguing     that    disclosure      would      limit

bargaining power in a consolidated industry).)                   Echoing identical

concerns, the Second and Third Sealing Briefs explain that “the

information to be sealed includes confidential pricing, cost,

margin, and revenue information for private companies that operate

in a small, consolidated industry” (Docket Entry 185 at 1–2).

(See also Docket Entry 184 at 1.)

      Furthermore,      each       Sealing     Brief    advocates       for   the   same

proposed redactions of the Carolina Services Report.                      (See Docket

Entry 183-3 at 5–12; Docket Entry 184-2 at 5–12; Docket Entry 185-2

at 5–12.)     Each Sealing Brief likewise seeks to redact the same

material from Dr. Grace’s Rebuttal Expert Report.                         (See Docket

Entry 183-2 at 2; Docket Entry 184-3 at 2; Docket Entry 185-4 at

2.) In all, the redactions amount to eight pages from the Carolina

Services Report and one graphic from Dr. Grace’s Rebuttal Expert

Report.

      The Supreme Court has recognized that court files should not

serve “as     sources    of    business        information      that    might    harm a

litigant’s     competitive          standing”     and    that    the     interest     in

                                         -15-




     Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 15 of 18
preventing such misuse may overcome “the common-law right of

inspection.”   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598

(1978).   The Fourth Circuit likewise has recognized limits on the

common-law   “right    of    access    to    court   records,”    noting    that

“unfairly gaining a business advantage” falls outside the proper

use of such records.       In re Knight Pub. Co., 743 F.2d at 235.          Even

when the first-amendment right of access applies, this Court (per

United States District Judge Catherine C. Eagles) previously has

granted   motions     to    seal   “confidential      marketing    and     sales

information,” the disclosure of which would have harmed “[t]he

competitive and financial interest[s] of the parties.”                     Bayer

CropScience, Inc. v. Syngenta Crop Prot., LLC, 979 F. Supp. 2d 653,

656–57 (M.D.N.C. 2013).

     Here,   the    proposed   redactions      concern   sensitive   business

information, and the countervailing interest in preventing misuse

of such information overrides the common-law right of access to the

redacted portions of Dr. Grace’s Rebuttal Expert Report and the

Carolina Services Report (and references to those exhibit excerpts

in the Discovery Reply and the Certification Reply).                  No less

drastic alternative to redaction of the relatively limited excerpts

from the two exhibits (and two briefs) that Defendants wish to

shield from public view would suffice. Considering the sensitivity

of the information, the versions of Dr. Grace’s Rebuttal Expert

Report and the Carolina Services Report attached to the Fourth

Sealing Brief strike the appropriate balance between openness in

court records and protection of business interests.               Accordingly,

                                      -16-




   Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 16 of 18
the Court will grant the Fourth Sealing Motion insofar as it seeks

to limit public disclosure of certain portions of Dr. Grace’s

Rebuttal Expert Report and the Carolina Services Report.

                              CONCLUSION

     Under   the   circumstances,   the   protection   of   confidential

business information outweighs the common-law right of access to

some information in Dr. Grace’s Rebuttal Expert Report and the

Carolina Services Report.     However, absent a properly (publicly)

filed and supported motion to seal, the Court cannot grant similar

relief as to Defendants’ Coupon Valuation Chart.

     IT IS THEREFORE ORDERED that the request to seal Defendants’

Coupon Valuation Chart is DENIED without prejudice to Defendants’

right to file a proper motion and supporting brief on or before

February 4, 2021.

     IT IS FURTHER ORDERED that the remainder of the First Sealing

Motion (Docket Entry 171) and the entirety of the Second and Third

Sealing Motions (Docket Entries 173, 176) are DENIED.

     IT IS FURTHER ORDERED that the Fourth Sealing Motion (Docket

Entry 181) is GRANTED IN PART such that Dr. Grace’s Rebuttal Expert

Report and the Carolina Services Report shall remain redacted on

the public docket.    The remainder of the Fourth Sealing Motion is

DENIED.

     IT IS FURTHER ORDERED that Plaintiff shall file a sealed,

unredacted version of the Discovery Memorandum (Docket Entry 167)

in accordance with this Court’s Local Rule 5.4(a).



                                  -17-




   Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 17 of 18
       IT IS FURTHER ORDERED that the Clerk shall strike the three

Sealing Motions improperly filed under seal (Docket Entries 171,

173, 176).         For administrative purposes only, Plaintiffs shall

refile each Sealing Motion in accordance with this Court’s Local

Rule   5.4(a),      as    well   as   public,   unredacted      versions     of   the

following Docket Entries: 167-11, 167-12, 175-3, 175-6, 175-9, and

175-11.

       IT   IS    FURTHER    ORDERED    that    the   Clerk    shall   strike     the

following        Docket   Entries:     172-1,    172-3,       175-1,   and   175-7.

Plaintiffs shall refile Dr. Grace’s Expert Rebuttal Report and the

Carolina Services Report in a form consistent with Defendants’

redactions and this Order’s conclusions.

       IT IS FURTHER ORDERED that the Clerk shall strike Docket Entry

179.    Plaintiffs shall refile the Discovery Reply and related

attachments in a form consistent with Defendants’ redactions and

this Order’s conclusions (to include a public, unredacted version

of Docket Entry 179-6).


                                         /s/ L. Patrick Auld
                                             L. Patrick Auld
                                      United States Magistrate Judge

January 28, 2021




                                        -18-




   Case 1:19-cv-00141-WO-LPA Document 199 Filed 01/28/21 Page 18 of 18
